Citation Nr: 9934302	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  95-04 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from August 1967 to 
August 1969 and from September 1976 to November 1976.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision which 
denied the veteran, in pertinent part, entitlement to pension 
benefits based on permanent and total disability.  An RO 
hearing officer decision in April 1995 denied the veteran 
entitlement to VA pension because his income exceeded the 
annual limitation and was considered excess for this benefit.  
Both of these issues, component factors in the award of 
nonservice-connected pension benefits, have been developed 
for appellate review and will be addressed by the Board 
herein.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.  

2.  The veteran was born in November 1948 and has a high 
school education and last worked in 1994.

3.  The veteran's ratable disabilities consist of post-
traumatic stress disorder (PTSD), rated 50 percent disabling 
and facial scars, rated noncompensably disabling.

4.  The veteran's alcohol dependence is due to willful 
misconduct and may not be considered for pension purposes.

5.  With due consideration to the veteran's age, educational 
background and occupational experience, it is not shown by 
the evidence of record that his disabilities are of 
sufficient severity as to permanently preclude substantially 
gainful employment.


CONCLUSION OF LAW

The veteran is not permanently and totally disabled within 
the meaning of governing laws and regulations.  38 U.S.C.A. 
§§ 1502, 1521 (West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.342, 
4.17 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish a basis for finding a permanent and total 
disability for pension purposes, the evidence must 
demonstrate that the veteran is unemployable by reason of 
non-service-connected disabilities not the result of the 
veteran's own willful misconduct, and is reasonably certain 
to remain unemployable throughout his life, or is suffering 
from any disability that renders it impossible to follow a 
substantially gainful occupation if it is reasonably certain 
that the disability will continue throughout the veteran's 
life.  Unemployability may be established on the basis of the 
particular circumstances of the veteran, including 
disabilities in combination with employment, background and 
age.  38 U.S.C.A. §§ 1502, 1521, 5107(b); 38 C.F.R. 
§§ 3.321(b)(2), 3.340, 3.342, 4.17.  

When developing a claim for nonservice connected pension 
benefits for a veteran of wartime service, the RO must 
identify all the veteran's disabilities and assign a 
disability rating using the VA's Schedule for Rating 
Disabilities, 38 C.F.R. § Part 4, then combine the ratings 
and determine whether the veteran is permanently and totally 
unable to obtain and retain substantially gainful employment 
due to disability.  38 C.F.R. §§ 4.15, 4.16, 4.17.  If there 
is one ratable disability, it must be rated as 60 percent or 
more, and if there are two or more disabilities, there shall 
be at least one disability rated at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  

The Board notes that the veteran meets the active duty 
requirements for basic eligibility for pension benefits, 
i.e., he served on active duty for a period of ninety (90) 
consecutive days or more during a period of war.  See 
38 U.S.C.A. §§ 101(11)(29); 1521(a)(j)(1) (West 1991).  

The veteran in this case has one ratable disability of a non-
misconduct nature, a psychiatric condition primarily 
resulting from PTSD, which has been evaluated by the RO as 50 
percent disabling.  The Board agrees that the veteran's other 
disability, identified by the RO as facial scars, is 
noncompensable.  The veteran's PTSD has been rated by the RO 
as 50 percent disabling under Diagnostic Code 9411 of VA's 
Rating Schedule.  In order to assign an evaluation greater 
than 50 percent for the veteran's PTSD the veteran would have 
to establish by the evidence that his ability to establish 
and maintain effective or favorable relationships with people 
is severely impaired as a result thereof and that 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  Alternately, under new criteria effective 
November 7, 1996, an increased rating may be granted when the 
evidence shows there is occupational and social impairment, 
with deficiencies in most areas such as work, school, family 
relations, judgment, thinking or mood due to such symptoms 
as:  suicidal ideation, obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure or irrelevant; near continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or work-like settings); inability to 
establish and maintain effective relationships.  With this in 
mind, the Board notes that the clinical evidence does not 
show that the veteran warrants a rating in excess of the 
currently assigned 50 percent evaluation for the veteran's 
psychiatric condition under either of the criteria noted 
above.  The veteran's industrial and social impairment 
attributable to his PTSD has been shown to be assessed during 
his VA hospitalizations as no more than moderate as reflected 
by his Global Assessment of Functioning (GAF) scores of 50/51 
and 53/60 on hospitalization discharge in 1993 and 1996, 
respectively.  A GAF score of 51-60 is compatible with 
moderate symptoms of moderate difficulty in social, 
occupational or school unctioning.  We find significant that 
the veteran's limitation in personal, social, and 
occupational function was found on a private psychological 
examination administered in October 1993 for purposes of 
awarding Social Security benefits to be due to both a 
psychiatric disability and his chronic alcohol dependence, 
which was characterized as severe.  Further alcohol use and 
boredom were noted as the primary cause of the veteran's 
frequent loss of work on employment history obtained during 
his most recent VA hospitalizations.  As such, the Board does 
not find that the veteran's ratable disability, his 
psychiatric condition, warrants an evaluation in excess of 
the 50 percent assessed by the RO under the rating schedule.  
Furthermore, an exceptional or unusual disability picture is 
not presented with such ratable factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable this application 
of the regular schedular standards.  

The veteran has a 50 percent rating for PTSD.  His other 
disability, facial scars, is rated noncompensably disabling.  
The veteran's combined rating is 50 percent.  38 C.F.R. 
§ 4.25 (1999).  

Following a review of the entire claims folder, the Board is 
of the opinion that the veteran does not meet any of the 
"average person" tests provided under 38 U.S.C.A. 
§ 1502(a)(1) and 38 C.F.R. § 3.340(b) and 4.15.  The veteran 
furthermore does not have at least one disability rated at 40 
percent or more and sufficient additional disability to meet 
the schedular requirements for assignment of a permanent and 
total disability rating under 38 C.F.R. §§ 4.16 and 4.17.  
Accordingly, in this case in order to grant a permanent and 
total disability rating for pension purposes, it must be 
concluded that the veteran meets the requirements for pension 
on an extraschedular basis.  

Under the applicable criteria, where the evidence of record 
establishes that an appellant for pension who is basically 
eligible fails to meet the disability requirements based on 
the percentage standards of the rating schedule, but is found 
to be unemployable by reason of his disabilities, age, 
occupational background and other related factors, a 
permanent and total disability rating on an extraschedular 
basis may be approved.  38 C.F.R. § 3.321(b)(2).  

In this case, the veteran has work experience as a trackman 
for AMTRAK, a machine operator's helper, a deck hand and as a 
city sanitation worker.  He is 51 years old and has a high 
school education.  At a personal hearing on appeal in March 
1995 the veteran testified that he last worked in 1994 for 
approximately two months as a laborer.  There is no evidence 
on file that the veteran suffers from any significant 
physical disability, which would prevent him from actively 
seeking employment.  He had no limitation in his physical 
activities on discharge from his VA hospitalization in March 
1996.  Although it was indicated at that time that he was 
unemployable, it was also noted that he was competent 
medically.  The veteran is not shown to require frequent 
hospitalization for his psychiatric disorder and his disorder 
is furthermore shown to be manageable and well controlled 
with medication.  To the extent that the veteran is not 
working or cannot work because of his alcohol dependence, 
that is a consequence of misconduct and is not for 
consideration in awarding the benefits requested herein.  See 
38 C.F.R. § 3.301(c) (1999).  

Based on the foregoing, the Board concludes that the 
veteran's disabilities when evaluated in association with his 
educational, occupational background and age are not shown to 
preclude all kinds of substantially gainful employment, 
should the veteran choose to seek such opportunities.  
Accordingly, the veteran is not entitled to a permanent and 
total disability for pension purposes and his claim for that 
benefit is denied for the reasons noted.  

Income Considerations

The Board in its May 1997 remand observed that an RO hearing 
officer decision in April 1995 denied the veteran's claim for 
VA pension benefits because his income exceeded the annual 
limitation for a single veteran.  The Board will briefly 
address this aspect of the veteran's claim.  

The veteran submitted a claim for nonservice-connected 
pension benefits in June 1993.  On his Application for 
Compensation and Pension the veteran reported no monthly 
income from any source.  Subsequent information on file shows 
that the Social Security Administration awarded the veteran 
monthly disability benefits beginning in December 1993 in the 
amount of $713 per month.  It was determined that the veteran 
became disabled for Social Security Administration purposes 
in June 1993.  There was, however, no retroactive 
entitlement.

Pursuant to 38 U.S.C.A. § 1521, VA will pay to each veteran 
of a period of war who meets the service requirement and who 
is permanently and totally disabled from nonservice-connected 
disability not the result of the veteran's own willful 
misconduct pension at the rate prescribed provided annual 
income limitations are met.  In June 1993 when the veteran 
submitted his claim, the maximum annual rate at which pension 
could be paid for a single veteran was $7,619.  This amount 
has increased since December 1993 from $7,818 to a current 
rate of $8,778.  The veteran's annual Social Security 
Administration disability income has also increased 
proportionately during this period such that the veteran's 
income from Social Security Administration payments for VA 
pension purposes has been continuously in excess of the 
maximum countable income allowable by law exclusive of the 
annualization period March 1993 to March 1994.  This 
annualization period encompasses the approximate tenth month 
period during which the veteran received no Social Security 
Administration disability benefits.  The veteran thus would 
not have been precluded from the award of pension benefits 
for this period based on his claim filed in March 1993 by 
reasons of excess income if he had established eligibility.  
However, such eligibility as discussed above has not been 
established and pension benefits, regardless of income 
considerations, are not payable to the veteran.  

In reaching this decision the Board has considered the 
doctrine of granting the benefit of the doubt but does not 
find that the evidence is approximately balanced such as to 
warrant its application.  

	(CONTINUED ON NEXT PAGE)






ORDER

A permanent and total disability evaluation for pension 
purposes is denied.  



		
	J. E. DAY
	Member, Board of Veterans' Appeals


 


